Citation Nr: 1621779	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee with residual scars and callus. 

2.  Entitlement to service connection for left extremity sciatic, also claimed as shooting pain in the left side.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney at Law


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1976 to April 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for degenerative arthritis of the left knee with residual scars and callus and assigned a 10 percent rating effective May 29, 2008, and denied entitlement to service connection for shooting pain in the left side.  

As the Veteran is challenging the rating assigned for his service-connected left knee disability and the record raises the possibility that he is unemployable because of such service-connected disorder, the determination as to whether he is entitled to TDIU is part and parcel of the rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this regard, in October 2015, the Veteran submitted Social Security Administration (SSA) records finding that the Veteran has not engaged in substantially gainful activity since July 5, 2013, due to scoliosis, left knee arthritis, and hypertension.  Therefore, the issue of entitlement to TDIU has been raised by the record and, as such, has been included on the title page of this decision.

The Board observes that the Veteran was scheduled for his requested a travel board hearing before a Veterans Law Judge in July 2015; however, he did not appear at the RO for his hearing.  There is no indication that a May 2015 letter notifying the Veteran of his hearing date was returned as undeliverable.  Additionally, he has not given good cause for his failure to appear or requested that his hearing be rescheduled.  Therefore, the Board considers the Veteran's request for a hearing before a Veterans Law Judge to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issues of entitlement to service connection for left extremity sciatica and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's symptoms of left knee degenerative joint disease or osteoarthritis, including painful motion, weakness, and fatigability, have manifested as functional limitations that most closely approximate a left knee flexion limited to 45 degrees.

2.  Throughout the entire period on appeal, the Veteran's status post meniscal tear, arthroscopy, and meniscectomy of the left knee has manifested as semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial evaluation of 20 percent, but no more, for meniscal tear, arthroscopy, and meniscectomy of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  Pub.L. 112-154, §§ 504(a)(1)-(2) (to be codified at 38 U.S.C.A. § 5103(a)); 38 C.F.R. 
§ 3.159(b)(1) (20).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim for degenerative arthritis of the right knee arises from his disagreement with the initial evaluation following the grant of service.  Courts have held once service connection is granted, the claim is substantiated., additional notice is not required, and any defect is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment and examination records, private treatment records, Social Security Administration (SSA) records, and the Veteran's statements.  

The RO arranged for the Veteran to undergo VA examinations in November 2008 and January 2015.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating for his service-connected disability.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issues addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.  Thus, the Veteran's higher initial rating claims will be rated on the record evidence. In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

II.  Higher Initial Rating

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his degenerative arthritis of the left knee.  The Veteran was granted service connection for degenerative arthritis of the left knee with residual scars and callus with a single evaluation of 10 percent effective May 28, 2008.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260-5010.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  See 38 C.F.R. § 4.27 (2015) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code shown after the hyphen to identify the basis for the evaluation assigned; disabilities requiring rating by analogy will be coded with the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted musculoskeletal disorder is the service-connected disorder, and it is rated as degenerative arthritis under Diagnostic Code 5010.

Under U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  However, the law only requires that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381   (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In the appeal of an initial assignment of a disability rating, evidence to be considered is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board acknowledges that the Veteran contends that his service-connected left knee disability warrants a higher evaluation.  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment than his layman's opinion.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

A.  Factual Background 

The Veteran was afforded a VA examination in November 2008.  The Veteran reported constant pain in the left knee as well as symptoms of lack of endurance and locking.  The Veteran denied having any weakness, stiffness, swelling, heat, giving way, fatigability, and dislocation.  A physical examination of the Veteran's left knee revealed three scars measuring about 1 cm (centimeters) by 0.5 cm.  The examiner noted that the scar has hyperpigmentation of less than six square inches and there is no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, or abnormal texture.  The accompanying X-ray of the left knee provided findings of mild degenerative joint disease of the left knee/patella.  

With regards to the musculoskeletal system, the examiner found that the Veteran's posture and gait are normal.  The examiner also found no signs of abnormal weight bearing or breakdown, callosities, or any usual shoe wear patter.  The Veteran's left knee showed no sign of edema, effusion, weakness, redness, heat, or guarding on movement.  There is no subluxation.  The examiner found no evidence of "locking" pain, genu recurvatum, or crepitus.  Range of motion testing for the left knee revealed flexion to 140 degrees and extension to 0 degrees.  The examiner found that the left knee joint function is additionally limited by pain after repetitive use.  There is no additional limitation in range of motion following repetitive use.  The anterior and posterior cruciate ligament stability test, medial and lateral collateral ligament test, and medial and lateral meniscus test of the left knee were normal.  The examiner found that the Veteran has a thick, non-tender callus bilaterally.  He provided a diagnosis of status post-surgery left knee with degenerative arthritis, scars, and callus.  

VA treatment records from the Atlanta VA Medical Center (VAMC) included a May 2008 emergency room treatment record where the Veteran was treated for left knee pain.  The Veteran complained of left knee pain for the past week.  The Veteran denied any recent trauma, lower extremity weakness, or numbness.  The Veteran was treated with analgesic/narcotics and discharged on the same day.  A December 2012 progress note provided that the Veteran is treated for chronic knee pain with Ibuprofen.  In an August 2013 nursing intake note, the Veteran reported that he fell twice within the last twelve months and the clinician provided that he "[t]rips over toes often."  

In a June 2010 private mental status examination, the Veteran reported that he has degenerative arthritis in the left knee.  He stated, "I don't trust my left leg.  It pops and throws me."  

An August 2012 private opinion from Dr. T.S.L., provided that the Veteran was involved in a gang shooting in 2010 and he reported that a bullet is lodged in his lower thoracic spine.  The Veteran reported that he is currently treated for left leg pain and that he is unable to lift heavy items secondary to multiple ailments.  A physical examination revealed crepitus in the left knee.  The Veteran was able to stand on his toes, heels, and squat to the floor.  The examiner noted that the Veteran was able to raise his legs normally and that range of motion examination was within normal limits.  The clinician provided a diagnosis of uncontrolled hypertension, scoliosis, arthritis, and PTSD.  

In February 2014, the Veteran was found disabled for SSA disability benefits from July 5, 2013 due to scoliosis, arthritis, and hypertension.  

The Veteran was provided with a VA examination in January 2015.  The VA examiner confirmed a diagnosis of degenerative joint disease of the left knee.  The Veteran reported that flare-up symptoms of pain and inability to stand for a long period of time.  Range of motion testing for the left knee revealed flexion to 125 degrees with pain at 115 degrees and extension to 0 degrees.  The Veteran's functional loss included less movement than normal, weakened movement, pain on movement, and atrophy of disuse.  The examiner found no tenderness or pain to palpitation or soft tissues in either knee.  Muscle strength testing revealed active movement against some resistance for the left knee flexion and extension.  The examiner found no evidence of joint instability, patellar subluxation/dislocation, or any other condition.  The examiner found no evidence of a meniscal condition, joint replacement, or any other pertinent physical findings.  The Veteran was noted to require the assistance of a cane on a constant basis.  The examiner found no other effective function of the extremities.  The examiner concluded that the Veteran's knee condition affects his ability to work due to chronic left knee pain, inability to fully flex, knee, or stand for prolonged periods of time without pain.  The Veteran also easily falls when the knee gives out without warning.  The examiner concluded that the Veteran's diagnosis has changed from left knee degenerative arthritis with residual scars and callus to degenerative joint disease of the left knee.  The residual scars and calluses have resolved and are no longer visible on the Veteran's left knee. 

B. Analysis

In a case such as this, where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5010, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 if there are concomitant symptoms, such as knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The Board finds that a higher 20 percent disability rating is warranted for the Veteran's left knee disability under Diagnostic Code 5258.  In this case, service treatment records include a May 1984 summary report which revealed that the Veteran suffered a Grade I lateral meniscus tear and underwent a total lateral meniscectomy in the left knee.  Therefore, the Board will address the appropriate initial evaluation both for symptoms related to the Veteran's degenerative joint disease (arthritis) and for symptoms related to the Veteran's meniscal tear and meniscectomy.  The Board will also consider whether evaluation under any other potentially applicable diagnostic codes would be appropriate or more favorable.

Meniscal Tear/Meniscectomy 

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.
38 C.F.R. § 4.71a, DC 5258 (2015).

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259 (2015).

The medical records establish that the Veteran continued to suffer from symptoms relating to damaged left knee cartilage subsequent since the May 1984 meniscectomy surgery.  For instance, the Veteran reported to the November 2008 VA examiner noted symptoms of constant pain, lack of endurance, and "locking."  In an August 2013 nursing intake note, the Veteran reported that he fell twice during the last twelve months and the Veteran reported that he often trips over his toes.  In a June 2010 private mental examination, the Veteran reported that his knee "pops and throws me."  In August 2012,  Dr. T.S.L. conducted a physical examination which revealed crepitus in the left knee.  Most recently, the January 2015 VA examiner noted that the Veteran easily falls when the knee gives out without warning.  

While the medical evidence reflects that the Veteran continues to receive periodic treatment for his left knee condition, the Veteran's symptoms have included, for the entire period of appeal, evidence of crepitus, joint locking, falling, and significant knee pain due to the left knee meniscus condition.  Thus, the Veteran's left knee symptoms related to the meniscal tear condition and residual of meniscectomy most closely approximate the criteria for an initial 20 percent evaluation under DC 5258 at all times during the period on appeal.  

In addition, this rating may not be combined with the 10 percent rating current assigned to the Veteran's left knee disability under Diagnostic Code 5260.  Specifically, the 10 percent rating under Diagnostic Code 5260 is for limitation of motion with pain.  Both limitation of motion and pain are symptoms associated with the criteria of Diagnostic Code 5258.  In this case, "locking" overlaps with limitation of flexion, in that both contemplate interference with range of motion.  As such, the Board cannot assign separate ratings under Diagnostic Code 5258 and Diagnostic Code 5260, as that would constitute unlawful pyramiding.  38 C.F.R. § 4.14.

With respect to other potentially applicable diagnostic codes, the Veteran does not suffer ankyloses, i.e. immobility, of the knee joint (DC 5256), limitation of leg extension (DC 5261), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.  The evidence of record does not support a finding that the Veteran experiences recurrent subluxation or lateral instability that would warrant rating his left knee disability under DC 5257 rather than, or in addition to, the 20 percent evaluation under DC 5258.  See, e.g., November 2008 VA Examination Report (physical examination revealed no subluxation or instability ); January 2015 VA Examination Report (indicating all tests for stability produced normal results).  While the Veteran reports symptoms of instability and giving way, the Board finds that the examination reports documenting medical testing of the stability of the ligaments is more probative evidence with regard to whether the Veteran experiences lateral instability than the Veteran's lay statements.  Thus, the evidence does not warrant, at any point during the appeal period, the assignment of an evaluation in excess of 20 percent for the Veteran's left knee symptoms related to the meniscal tear and residual meniscectomy.

The Board has also considered whether the Veteran is entitled to a compensable rating for residual scars of his left knee meniscectomy.  Under DC 7802, a 10 percent disability evaluation is assigned for scars other than on the head, face, or neck, that are superficial and nonlinear and have an area or areas of 144 square inches or greater. A 10 percent disability evaluation represents the maximum schedular rating available under DC 7802. Diagnostic Code 7805, directs that scars are to be rated on limitation of function of the part affected. 38 C.F.R. § 4.118, DC 7801-7805 (2015).  However, the record does not support a compensable rating for residual surgical scars of the left knee.  Throughout the period on appeal, the left knee scar was not found to be tender, painful, or unstable on objective examination and there is no indication that the Veteran subjectively reported such symptoms.  See November 2008 VA Examination Report (physical examination of left knee scars revealed no tenderness, disfigurement, ulcerations, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, or abnormal texture); January 2015 VA Examination Report  (The residual scars and calluses have resolved and are no longer visible on the Veteran's left knee).  As such, the record does not indicate that the Veteran's left knee surgical scar manifested as painful or unstable and, accordingly, a compensable rating is not warranted.  

Degenerative Joint Disease/Arthritis

The Veteran also has degenerative joint disease, described as osteoarthritis, of his left knee that should be rated separately.  Degenerative arthritis and arthritis due to trauma are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved when the arthritis has been substantiated by X-ray findings.  See 38 C.F.R. § 4.71a, DC 5003 and 5010.  The Veteran's arthritis has been substantiated by X-ray findings since November 2008.  See, e.g., November 2008 VA Examination X-ray Report (mild degenerative joint disease of the left knee/patella).  

A 10 percent rating is assigned for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups or painful motion is warranted an evaluation of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 20 percent evaluation is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

The Veteran has experienced limitation of motion throughout the period of appeal that is confirmed by objective factors such as satisfactory evidence of painful motion, lack of endurance, less movement than normal, weakened movement, pain on movement, and atrophy of disuse.  The Veteran is, then, entitled to at least a 10 percent evaluation for limitation of motion under the general rating criteria for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5003.  

With respect to flexion, the Veteran's left knee range of motion has been measured from 140 degrees to 115 degrees.  See November 2009 VA Examination Report (left knee flexion to 140 degrees); January 2015 VA Examination Report (left knee flexion to 125 degrees with pain at 115 degrees).  In addition, the Veteran experienced no additional loss of motion with repetitive use.  Any limitation of motion due to pain warrants, at a minimum, a 10 percent rating.  38 C.F.R. § 4.71a, DC 5003.  The Board finds, however, that the left knee arthritis symptoms do not, at any point during the period on appeal, more closely approximate the functional impact typical of a limitation of flexion to less than 45 degrees.  In making this determination, the Board is mindful that lack of endurance, less movement than normal, weakened movement, pain on movement, and atrophy of disuse are important factors of disability and have been carefully considered in evaluation the Veteran's left knee disability.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board also recognizes, however, that evaluations of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  The Veteran's symptoms of pain, fatigability, giving way, and locking were considered in awarding him the initial, separate 20 percent evaluation for left knee symptoms associated with the meniscal tear and residuals of the surgeries to repair it.  The Board finds that, particularly given limitations of flexion that do not meet the measurement criteria for any compensable evaluation, the award of a rating in excess of 10 percent for limitation of motion of the left knee due to those same symptoms is not warranted.  The Veteran's limitation of motion due to arthritis most closely approximates, at all times during the period on appeal, a left leg flexion limited to 45 degrees, i.e. the criteria for a 10 percent evaluation.

With respect to extension, the Veteran's left knee extension is not limited at any point on appeal and so, he is not entitled to a compensable rating under DC 5261. See, e.g., November 2008 VA Examination (left leg extension to 0 degrees); January 2015 VA Examination (left leg extension to 0 degrees).  Additional factors, such as the documented weakness, pain, fatigability, giving way, and locking, have been considered already in connection with the 20 percent evaluation under DC 5258 and the 10 percent evaluation under DC 5260.  A separate compensable rating for limitation of left leg extension under DC 5261 is not warranted.

The Board has carefully considered the Veteran's contentions with respect to the nature of his left knee disability and notes that his lay testimony is competent to describe certain symptoms associated with his left knee disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's left knee disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected left knee disability. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left knee disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Additional Considerations 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration for any of the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability at issue with the established criteria found in the rating schedule.  The Board finds that such is fully addressed by the rating criteria under which such disability is rated.  As discussed above, the symptoms of the Veteran's left knee disability consist primarily of functional limitations due to pain, fatigue, giving way, weakness, and locking.  The Veteran's symptoms of limitation of motion as well as pain, weakness, fatigue, and locking are specifically contemplated by the general rating formula and have been addressed explicitly in evaluating his left knee disability.  See DeLuca, supra; Mitchell, supra.  There are no additional symptoms of the Veteran's left knee disability to warrant an extra-schedular rating.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his left knee disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial evaluation of 20 percent for left knee status post meniscal tear, arthroscopy, and meniscectomy, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Left Extremity Sciatica

The Board further finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the nature and etiology of his claimed left extremity sciatica condition.  In a May 2008 private treatment record, the Veteran complained of left buttock pain that radiates down the left leg for the past several weeks.  The Veteran reported that he worked as an auto mechanic and his symptoms are exacerbated by pain.  A physical examination revealed positive tenderness along the left gluteal area that extends down to the left knee.  The Veteran was diagnosed with left extremity sciatica, however an etiological opinion was not provided.  At the November 2008 VA examination, the Veteran reported that pain travels to his lower back and leg with physical activity.  The examiner provided no diagnosis for the left leg condition.  As such, the medical evidence of record is insufficient to support an award of service connection.  Meanwhile, the Veteran has not been afforded a VA examination and opinion to determine whether a left extremity sciatica is related to any in-service disease, event, or injury or secondary to his service-connected left knee disability.  As there is no probative etiological opinion of record, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed left extremity sciatica.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
TDIU

After review of the claims file, the Board notes that development of the TDIU issue is necessary in this case.  Specifically, the August 2008 VA examiner found that the Veteran is unable to work in cable installation due to pain and being unsteady.  The January 2015 VA examiner found that the Veteran's left knee condition impacts the Veteran's ability to work due to chronic pain, inability to fully flex, kneel, or stand for prolonged period of time without pain.  Finally, SSA found that he has not engaged in substantial gainful activity since July 5, 2013 due to scoliosis, arthritis, and hypertension.  

Consequently, the Board remands these issues in order for the RO to appropriately develop the TDIU claim, including providing the appropriate VCAA notice.  Moreover, on remand, the Board finds that the Veteran should be afforded a VA examination focusing on his employability.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice, as appropriate.

The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to his adjustment disorder with depressed mood. After obtaining any necessary authorization from the Veteran, all identified records should be obtained.

2.  After obtaining all outstanding records, the Veteran should be afforded a VA examination to determine the current nature and etiology of his left extremity sciatica condition.  The claims file should be made available to the examiner. 

The examiner is asked to furnish an opinion with respect to the following questions:

Left Extremity Sciatica
 
a.  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the left extremity sciatica disability was caused by the Veteran's service-connected left knee disability?

b.  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the left extremity sciatica disability was permanently worsened beyond its normal progression by the Veteran's service-connected left knee disability?

A rationale for all opinions provided is requested.

3.  Readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


